ON MOTION FOR REHEARING.
HAWKINS, Judge.
The facts are stated in the original opinion. It is the theory of the state that Hill, the accomplice witness, stole certain property and sold it to appellant, and that appellant knew the property was stolen.
Complaint is made of the failure of the court to read to the jury Special Charge No. 7, containing the following language: “Gentlemen of the Jury: In connection with the necessity for the corroboration of accomplices’ testimony, you are instructed that the accomplice must be corroborated both as to the theft of the stolen property — if any — and also as to the receiving of said stolen property — if any — by the defendant.”
In support of his claim a number of decisions are cited which, in very cogent language, affirm the proposition that, in a case where one is charged with receiving stolen property, and reliance by the state is had upon the testimony of an accomplice witness (being in this case the thief), it is essential to the con*336vietion that there be corroboration of the accomplice, both as to the theft of the property and the acquisition of it by the •accused on trial with knowledge of the theft. In the present instance the evidence is sufficient to meet the demand of the law just stated. The question is whether declining to read to the jury the special charge quoted resulted in injury to appellant. In paragraph four of the main charge, the jury was told in appropriate language that there could be no conviction upon the testimony of George Hill unless the guilt of appellant was shown beyond a reasonable doubt, and not then unless there was other evidence outside of and independent of the testimony of the accomplice corroborative thereof, tending in some material manner to connect appellant with the commission of the offense charged, and even then they could not convict unless they were satisfied from all the evidence beyond a reasonable doubt that appellant was guilty. Taking note of the language of the refused special charge, and recalling that the court had in the main charge instructed the jury on the subject of accomplice testimony, the matter of consideration of the refused special charge is open to question. Article 658, C. C. P., reads: “Before said charge is read to the jury, the defendant or his counsel shall have a reasonable time to examine the same and he shall present his objections thereto in writing, distinctly specifying each ground of objection.”
The charge given by the court dealt with a given subject. Complaint of the failure to give additional instructions upon the same subject-matter should be accompanied with a showing that the claimed necessity for such additional charges has been brought to the attention of the court in a manner complying with the requirements that the objection should be specifically pointed out, There was no specific objection to the main charge on the point under consideration. Discussions of the subject are found in the following cases: Parker v. State, 261 S. W., 782; Boaz v. State, 89 Texas Crim. Rep., 515, 231 S. W., 790; Crouchett v. State, 271 S. W., 99; Linder v. State, 94 Texas Crim. Rep., 316; Bell v. State, 99 Texas Crim. Rep., 61, 268 S. W., 168.
In the argument of counsel on motion for rehearing attention is directed to the law concerning the corpus deliciti in a case of receiving stolen property, viz: that it must be: “* * * established by proof * * * (1) the theft of the property; (2) the receiving of the property; and (3) knowledge upon the part of the receiver at the time of receiving it that the same had *337been acquired by theft.” Williams v. State, 199 S. W., 296; Crowell v. State, 6 S. W., 318, and other cases are cited.
In the present instance, if we coirectly interpret the record,, the theft of the property and the receiving thereof by appellant was established by evidence other than that of the accomplice. The necessity of guilty knowledge upon appellant’s part when he received the property is stressed by counsel for appellant in his argument on motion for rehearing in the following language: “On the other hand, if the jury believed Hill’s testimony to be true and believed the evidence offered to corroborate Hill as to the theft of the books, but disbelieved the testimony offered to corroborate Hill in so far as he testified that appellant received the books from him with guilty knowledge, then the appellant was entitled to an acquittal; but he was denied the benefit of an instruction from the court to the effect that before the jury could convict on Hill’s testimony, it was necessary that they believe Hill’s testimony to be true and that there was other evidence corroborating the testimony of Hill, to the effect that appellant received the property with a knowledge that it had been acquired by theft.”
Reference to the refused charge shows that nothing is said therein about the necessity of appellant knowing that the property had been stolen when he received it. So, if the special charge had been given, the jury would have received no information upon the point now urged.
The record reveals abundant corroboration of the accomplice witness upon both the theft of the property by Hill, and the receiving of the property by appellant. It has been held that under such circumstances a failure entirely to charge the law regarding corroboration of an accomplice would not be held reversible error in view of our present statute, in the absence of specific objection because of the omission or a requested charge which specifically pointed out the omission which it was intended to supply. Article 658, C. C. P. See Howard v. State, 90 Texas Crim. Rep., 164, 233 S. W., 847.
At any event, the requested special charge containing no reference to or instruction regarding “guilty knowledge,” but going only to the question of the reception by appellant of the property, a fact proved conclusively by witnesses other than the accomplice, this court would not be justified in granting a rehearing based upon the refusal of such charge.
The motion for rehearing is therefore overruled.

Overruled.